s




                         Fourth Court of Appeals
                                San Antonio, Texas
                                       July 24, 2014

                                   No. 04-13-00519-CV

                                  Robert SAMANIEGO,
                                        Appellant

                                              v.

                                   Mary SAMANIEGO,
                                        Appellee

              From the 25th Judicial District Court, Guadalupe County, Texas
                               Trial Court No. 12-0784-CV
                       Honorable W.C. Kirkendall, Judge Presiding

                                      ORDER
Sitting:     Catherine Stone, Chief Justice
             Karen Angelini, Justice
             Sandee Bryan Marion, Justice
             Marialyn Barnard, Justice
             Rebeca C. Martinez, Justice
             Patricia O. Alvarez, Justice
             Luz Elena D. Chapa, Justice

     Appellant’s motion for rehearing and request for en banc reconsideration are both
DENIED.

                                                   _________________________________
                                                   Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of July, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court